IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. WR-77,090-01



                      EX PARTE MILTON DWAYNE GOBERT



            ON APPLICATION FOR WRIT OF HABEAS CORPUS
        CAUSE NO. D-1-DC-06-904006-A IN THE 331 ST DISTRICT COURT
                            TRAVIS COUNTY



       Per curiam.


                                        ORDER

       This is a post conviction application for writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure article 11.071.

       Applicant was convicted in March 2010 of capital murder committed in October 2003.

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the special issues set forth in

the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and 2(e), the trial court
                                                                                       Gobert - 2

sentenced him to death. Art. 37.071, § 2(g).1 This Court affirmed applicant’s conviction and

sentence on direct appeal. Gobert v. State, No. AP-76,345 (Tex. Crim. App. Nov. 23,

2011)(not designated for publication).

       Applicant presented twelve allegations in his application in which he challenges the

validity of his conviction and sentence. The trial court did not hold a live evidentiary

hearing. As to all of these allegations, the trial judge entered findings of fact and conclusions

of law and recommended that relief be denied.

       This Court has reviewed the record with respect to the allegations made by Applicant.

We agree with the trial judge’s recommendation and adopt the trial judge’s findings and

conclusions. Based upon the trial court’s findings and conclusions and our own review of

the record, relief is denied.

       IT IS SO ORDERED THIS THE 14TH DAY OF JANUARY, 2014.




Publish/Do Not Publish




       1
        Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.